Citation Nr: 0820848	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
status-post subtotal gastrectomy and vagotomy with 
gastroesophageal reflux disease and iron deficiency anemia, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1953. 

In 2005, the veteran filed an increased rating claim for his 
service-connected duodenal ulcer, status post subtotal 
gastrectomy with vagotomy.  In an August 2006 rating 
decision, the RO continued a 20 percent evaluation for such 
disability.  In September 2006, the veteran filed a service 
connection claim for anemia, claimed as secondary to his 
duodenal ulcer.  Since anemia is a part of the rating 
criteria for duodenal ulcer, the RO addressed the veteran's 
September 2006 claim as a claim for an increased evaluation.   

In a January 2007 rating decision of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the evaluation for duodenal ulcer, status post subtotal 
gastrectomy with vagotomy, was increased from 20 percent to 
40 percent, effective September 1, 2006.  The veteran then 
appealed that decision.  

In a September 2007 rating decision, the RO recharacterized 
the issue to include gastroesophageal reflux disease and iron 
deficiency anemia, and assigned a new effective date of 
November 3, 2005.  Thus, the veteran is currently in receipt 
of a 40 percent evaluation for duodenal ulcer, status-post 
subtotal gastrectomy and vagotomy with gastroesophageal 
reflux disease and iron deficiency anemia, as reflected on 
the title page of this decision. 

The veteran requested to present testimony at a Central 
Office hearing in Washington, D.C.  Such a hearing was 
scheduled for April 2008, however, the veteran did not 
appear.  He has offered no explanation for his failure to 
appear, thus, the Board considers hearing request to have 
been withdrawn.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer, status-post subtotal 
gastrectomy and vagotomy, results in no more than moderate 
disability, manifested by diarrhea, gastroesophageal reflux, 
and mild anemia.  There is no evidence of nausea, sweating, 
circulatory disturbance after meals, hypoglycemic symptoms, 
or malnutrition; and the most current evidence shows that the 
veteran's anemia and weight are stable.

2.  The competent medical evidence does not show that the 
veteran's service-connected duodenal ulcer, status-post 
subtotal gastrectomy and vagotomy with gastroesophageal 
reflux disease and iron deficiency anemia, is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for duodenal ulcer, status-post subtotal gastrectomy 
and vagotomy with gastroesophageal reflux disease and iron 
deficiency anemia, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.7, 4.114, 
Diagnostic Code 7308 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See 
73 FR 23353 (Apr. 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2005 and September 2006 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decisions in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
 The RO did advise the veteran of such information in 
correspondence dated in September 2006 and January 2007.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

Here, the December 2005 letter informed the veteran of the 
need to submit evidence that his disability had increased in 
severity; that he could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that he should inform the RO about treatment at 
VA facilities; and that he should submit all pertinent 
evidence in his possession.   The veteran was informed of the 
Diagnostic Code requirements for an increased rating in the 
rating decision and the statement of the case.  Letters dated 
in September 2006 and January 2007 notified him that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence he could 
submit.  

The VCAA notice did not make specific reference to the 
relevant diagnostic codes.   In Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id.  There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
For the Court to be persuaded that no prejudice resulted from 
a notice error, the record must show that, despite the error, 
the adjudication was nevertheless essentially fair.  See 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his February 2007 
notice of disagreement (NOD).  According to his NOD, the 
veteran noted that he felt his "current condition warrants a 
60 percent rating based on my continued chronic diarrhea, 
weight loss, and anemia."  Thus, the veteran showed an 
awareness of what is necessary to substantiate the claim.  
Actual knowledge is established by his statements that 
demonstrate an awareness of what is necessary to substantiate 
the claim.  See Vazquez-Flores, citing Dalton v. Nicholson, 
21 Vet. App. at 30-31.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained medical records 
from the VA Medical Center in Bay Pines.  The veteran was 
also afforded a Central Office hearing, however, as noted, he 
failed to appear.  Moreover, the veteran has been medically 
evaluated in conjunction with his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  The Board finds that essential 
fairness was maintained in this case since VA has obtained 
all relevant evidence.  Thus, although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice, as the record shows that the 
veteran has actual knowledge of the criteria for a higher 
rating and the essential fairness of the adjudication process 
in this case was preserved.  As there is no indication that 
any failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

The veteran is currently in receipt of a 40 percent 
evaluation for his service-connected duodenal ulcer, status-
post subtotal gastrectomy and vagotomy with gastroesophageal 
reflux disease and iron deficiency anemia.  He asserts that 
such disability is more severe than contemplated by the 
currently assigned 40 percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran's duodenal ulcer, status-post 
subtotal gastrectomy and vagotomy with gastroesophageal 
reflux disease and iron deficiency anemia, is currently 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308 
(2007).  A 40 percent evaluation is warranted for moderate 
impairment; with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals, but with diarrhea and weight loss.  Id.  A 60 percent 
evaluation is warranted for severe impairment, associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  Id.

Evidence relevant to the severity of the veteran's service-
connected gastrointestinal disability includes an April 2006 
VA examination report.  According to such report, the veteran 
complained of gastroesophageal reflux, approximately 3 to 4 
times per week.  He also reported diarrhea.  He reported 
having a good appetite, and stable weight (160 lbs for the 
past 4 years).  He denied abdominal pain, nausea, vomiting, 
gastrointestinal bleeding, and melena.  On examination, the 
veteran's abdomen was soft, and non-tender.  No organomegaly 
or masses were felt.  Bowel sounds were positive.  There was 
no evidence of a hernia, free fluid, or a distended bladder.  
There were 2 scars on the abdomen, near the midline.  Both 
scars were well-healed and non-tender with no activities.  
Assessment was service-connected duodenal ulcer, status post 
partial gastrectomy with vagotomy, with Billroth I 
anastomosis; and gastroesophageal reflux disease likely 
secondary to duodenal ulcer.  

In November 2006, the veteran's gallbladder was removed due 
to acute cholecycystitis.  On November 2006 VA examination, 
the examiner noted that the veteran had mild, asymptomatic 
anemia, likely secondary to his partial gastrectomy.  A VA 
"Hematology/Oncology Progress Note" dated in February 2007 
shows assessments of mild, stable anemia; mild orthostatic 
changes; status-post cholecystectomy; and suspected lactose 
intolerance, per veteran's history.  VA outpatient record 
dated in February 2007 reflects that the veteran was slowly 
improving from his gallbladder removal surgery.  The veteran 
denied any bleeding from nose, gums, gastrointestinal, or 
genitourinary tracts.  He also denied fevers, chills, night 
seats, adenopathies, nausea, vomiting, abdominal pain, 
diarrhea, constipation, bleeding problems, in pertinent part.  

VA outpatient record dated in March 2007 shows a complaint of 
unintentional weight loss.  It was noted that the veteran had 
been recently seen for chronic loose stool.  The veteran 
indicated that he no longer has loose stools since is 
avoiding lactose containing products.  Examination of the 
abdomen revealed active bowel sounds.  There was no muscle 
guarding or tenderness.  No organomegaly.  Assessment was 
unintentional weight loss resolved.  

According to a VA "Hematology/Oncology Progress Note" dated 
in June 2007 August 2007, the veteran stated that he was 
concerned about his ability to gain weight, but noted that he 
had started to gain weight.  He reported feeling fatigued, 
and having diarrhea three or four times per day.  He denied 
having fevers, chills, adenopathies, night sweats, nausea, 
vomiting, shortness of breath, or bleeding.  Assessment was 
mild anemia, in pertinent part.  The treating physician noted 
that the veteran's anemia was stable with levels just below 
normal (13 gms). 

On review, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 40 percent for 
duodenal ulcer, status-post subtotal gastrectomy and vagotomy 
with gastroesophageal reflux disease and iron deficiency 
anemia.  In this regard, there is no evidence of nausea, 
sweating, circulatory disturbance after meals, hypoglycemic 
symptoms, or malnutrition; criteria which are necessary for a 
60 percent evaluation under Diagnostic Code 7308.  Rather, 
the veteran's service- connected gastrointestinal disability 
is primarily manifested by duodenal ulcer, diarrhea, reflux, 
and anemia.  The most current evidence dated in June and 
August 2007 shows that the veteran's anemia is mild, and 
stable.  

Also, while there are complaints of unintentional weight loss 
in 2007, the evidence shows that such complaints were 
rendered following gallbladder removal surgery in November 
2006.  Prior to the gallbladder removal surgery, the veteran 
reported having a good appetite, and a stable weight (see 
April 2006 report).  In other words, the evidence suggests 
that the veteran's weight loss complaints were related to the 
surgery for a non service-connected gallbladder disability, 
as opposed to his service-connected duodenal ulcer.  (The RO 
denied service connection for a gallbladder disability, 
claimed as secondary to medications prescribed for his 
duodenal ulcer, in a May 2007 rating decision).  

In any event, the most current evidence does not show 
evidence of weight loss.  In fact, according to June and 
August 2007 VA progress notes, the veteran's weight has 
stabilized, and the veteran, himself, reported that he had 
"started to put on some weight."  Based on the foregoing, 
the Board finds that the veteran's symptomatology 
approximates no more than moderate impairment manifested by 
reflux, diarrhea, and anemia, with complaints of weight loss.  

In sum, there is no evidence of nausea, sweating, circulatory 
disturbance after meals, hypoglycemic symptoms, or 
malnutrition.  Thus, the veteran's symptomatology does not 
more nearly approximate a finding of severe impairment, and 
the Board finds that the criteria required for the assignment 
of the next higher rating, which in this case, is 60 percent, 
are not met.  See 38 C.F.R. 4.7 (2007).  As such, he is not 
entitled to an increased evaluation under Diagnostic Code 
7308.

The Board has also considered whether the veteran could be 
assigned a separate evaluation based on the gastrectomy scars 
he has on his abdomen.  The evidence shows that such scars 
are well-healed with no abnormality and there were no 
findings of tenderness or pain on examination.  As such, the 
Board finds that a preponderance of the evidence is against a 
finding that a separate compensable evaluation for a scar is 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 
7805 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(2005).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected duodenal ulcer, status-
post subtotal gastrectomy and vagotomy with gastroesophageal 
reflux disease and iron deficiency anemia, or otherwise 
render a schedular rating impractical.  There is also no 
indication that pertinent disability has produced marked 
interference with employment nor does the evidence show that 
the veteran is frequently hospitalized for his pertinent 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).






ORDER

Entitlement to an evaluation in excess of 40 percent for 
duodenal ulcer, status-post subtotal gastrectomy and vagotomy 
with gastroesophageal reflux disease and iron deficiency 
anemia, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


